Citation Nr: 1754289	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for schizophrenic reaction, undifferentiated type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to March 1949.  The Veteran passed away in October 2015.  The appellant is his surviving spouse and has been properly substituted for the Veteran as claimant. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.   

In November 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA mental health evaluation and to obtain Social Security Administration (SSA) records for the Veteran.  As the Veteran passed away, a new examination was not possible.  The SSA records were requested, and in November 2016, VA was notified by SSA that the records have been destroyed.  

As an examination was not possible and the records requested have been destroyed, the Board determines that there has been substantial compliance with the November 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's schizophrenia disorder, undifferentiated type was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to performance occupational tasks due to symptoms of nightmares and flashbacks.

2.  The Veteran's schizophrenia disorder was not manifested by occupational and social impairment with reduced reliability, or deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

During the appeal period, the criteria for a disability rating in excess of 30 percent for schizophrenia disorder, undifferentiated type have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2012.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in January 2012 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on November 15, 2011.  Therefore, the period under consideration for the Veteran's claim for an increased rating for schizophrenia begins on November 15, 2010.  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's schizophrenia disorder, undifferentiated type is currently evaluated under Diagnostic Code 9204 at 30 percent.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for all psychiatric disabilities provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  
Facts

Prior to his death, the Veteran asserted that his schizophrenia had gotten worse and was more disabling than reflected by the 30 percent rating assigned.

The medical evidence of record during the appeal period starting November 15, 2010, includes the examination report from the Veteran's January 2012 VA mental health evaluation.  

The January 2012 VA examiner indicated diagnoses of schizophrenia, undifferentiated type (in remission) and dementia, not otherwise specified.  The VA examiner indicated that it is possible to differentiate symptoms attributable to each diagnosis.  The VA examiner specified that memory deficits are apparent and are related to the Veteran's dementia.  The VA examiner also indicated there are no reported symptoms consistent with the historical diagnosis of schizophrenia. 

The VA examiner opined that the Veteran's schizophrenia is consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  
For the indicated level of occupational and social impairment, the VA examiner indicated that 100 percent of the Veteran's deficits are considered related to the dementia diagnosis given that the Veteran is not endorsing clinically significant
symptoms related to the schizophrenia diagnosis, which appears in remission without the aid of treatment.

The examination report reflects that when the Veteran was asked if there had been changes in his social, marital, or family history since the last exam, he instead shifted the discussion to medical difficulties.  The VA examiner indicated that the Veteran required redirection at multiple points in the exam to remind him that the exam was to evaluate psychiatric functioning rather than his medical conditions.  After being redirected, the VA examiner indicated that the Veteran reported having many friends from his church and that he could not provide any evidence of significant changes in this domain since the last exam.  

As to the Veteran's occupational history, the VA examiner indicated that the Veteran reported that he was retired from the US Postal Service but that he could not initially recall when he retired.  The VA examiner indicated that after a long pause, the Veteran noted thinking he retired from this job around 1998.  The VA examiner stated that if this is the case, then there have been no changes in the Veteran's occupational status since the last exam.  The VA examiner indicated that when the Veteran was asked if he maintained any employment since leaving the postal service, he again highlighted his current medical problems and noted that his financial difficulties were causing him a lot of agony.  

The VA examiner indicated that the Veteran reported no history of psychiatric treatment.  When asked if he had ever taken psychiatric medication in the past, the
VA examiner indicated that the Veteran stated, "I have Stephen Johnsons syndrome, and I am allergic to anything stronger than an aspirin.  I am not messing with medicine."  

The VA examiner indicated that upon examination, the Veteran denied all symptoms which would be consistent with a present diagnosis of schizophrenia.  The VA examiner indicated that in fact, the Veteran denied any clinically significant psychiatric symptoms upon examination.  The Veteran also denied legal issues since the last examination and denied all alcohol or drug use.  As to symptoms, the VA examiner only listed symptoms of impairment of long and short term memory.  The VA examiner indicated that there were no other symptoms attributable to mental disorders.  

As to other potentially relevant medical evidence, the Board notes that the Veteran identified treatment records from Dallas VA Medical Center (VAMC).  However, upon review of the record, the Veteran's records from Dallas VAMC during the appeal period do not pertain to his psychiatric diagnosis.  An October 2015 daily assessment note indicates that the Veteran was anxious, agitated, and disoriented.  However, the record does not mention schizophrenia or any psychiatric disorder.  

As to lay statements, at the August 2015 hearing, the Veteran was asked whether he takes medication for his schizoaffective disorder, to which he replied that he cannot recall as his memory goes in and out.  He indicated that he seeks mental health treatment at the Dallas VAMC with there being about seven months in between appointments.  As to symptoms, the Veteran was asked whether he has nightmares or anxiety.  He indicated that he wakes up in the middle of the night.  He indicated that his wife said he also talks about a lot of things and does not "make any sense." He indicated that she said he talks about service during those times.  He also indicated that he has flashbacks.  When asked whether he sees things or hears voices, he indicated that he did not.  As to which symptoms have gotten worse, the Veteran indicated that he has started having "falling spells," which cause him to get "foggy."

Merits

The only medical report regarding the Veteran's schizophrenia during the appeal period is from the January 2012 VA examination.  The Board finds the January 2012 VA examiner's assessment that the Veteran presented no clinically significant symptoms of schizophrenia to be probative.  The VA examiner personally interviewed and objectively observed the Veteran as well as considered the history of the Veteran's schizophrenia.  Additionally, the VA examiner specifically noted that the only symptoms presented by the Veteran were memory and thought issues and indicated that they are "100 percent" due to the Veteran's dementia.      

While the Board finds the VA examiner's opinion probative, the Board acknowledges that the medical assessment of a veteran's level of disability at the moment of examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.  Here, the VA examiner's assessment is also consistent with the overall record.  The Veteran indicated at his August 2015 hearing that he has memory issues.  Also, when asked at the hearing how his schizophrenia had gotten worse, the Veteran discussed symptoms of "falling spells" and "fogginess."  The Veteran did not clarify what these symptoms meant, but the Board finds that they can reasonably be interpreted as memory issues.  The Board notes the Veteran's lay statements at the hearing that he continued to experience nightmares and flashbacks.  However, nightmares and flashbacks are commensurate with the 30 percent rating  that was assigned.  

A higher rating is not warranted.  Neither the medical evidence nor the Veteran's lay statements are reflective of any additional symptoms.  As such, there are no additional symptoms the Board can assess for a higher rating.  Therefore, a higher rating cannot be granted.  

Accordingly, a staged rating is also not warranted.  Hart v. Mansfield, 21 Vet. App. at 505.  At no time during the appeal period does the record reflect that the Veteran presented any symptoms other than nightmares and flashbacks.  As such, a uniform rating is warranted.  

ORDER

Entitlement to a disability rating above 30 percent during the appeal period for schizophrenic reaction, undifferentiated type is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


